  Case 13-03200         Doc 52     Filed 10/02/18 Entered 10/02/18 13:13:45              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-03200
         CARMELIA NORMAN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/28/2013.

         2) The plan was confirmed on 04/17/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/22/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 68.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,895.00.

         10) Amount of unsecured claims discharged without payment: $49,201.36.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-03200       Doc 52       Filed 10/02/18 Entered 10/02/18 13:13:45                     Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $25,812.41
       Less amount refunded to debtor                           $612.41

NET RECEIPTS:                                                                                  $25,200.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,500.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $1,109.96
    Other                                                                    $5.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,614.96

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
BANNER APARTMENT                Unsecured      2,109.00            NA              NA            0.00        0.00
CAPITAL ONE AUTO FINANCE        Unsecured      9,801.00     11,570.46        11,570.46      2,578.74         0.00
College of Dupage               Unsecured         580.00           NA              NA            0.00        0.00
FEDERAL LOAN SERVICES           Unsecured      2,284.00            NA              NA            0.00        0.00
HEALTHCARE ASSOC CREDIT UNION   Unsecured         376.00        370.56          370.56          82.59        0.00
ILLINOIS BELL TELEPHONE CO      Unsecured         159.00        159.24          159.24          35.49        0.00
ISAC                            Unsecured            NA     11,604.42        11,604.42      2,586.31         0.00
MBB                             Unsecured         451.00           NA              NA            0.00        0.00
PERSONAL FINANCE COMPANY        Unsecured         600.00           NA              NA            0.00        0.00
PERSONAL FINANCE COMPANY        Unsecured         686.00          0.00          672.28        149.83         0.00
PERSONAL FINANCE COMPANY        Secured              NA         672.28          672.28           0.00        0.00
PRA RECEIVABLES MGMT            Unsecured         539.00        504.68          504.68        112.48         0.00
PRA RECEIVABLES MGMT            Secured       11,625.00     10,925.00        10,925.00     10,925.00    1,082.03
PRA RECEIVABLES MGMT            Unsecured      3,403.00       5,435.51        5,435.51      1,211.43         0.00
PREMIER BANK CARD               Unsecured         874.00        941.57          941.57        209.85         0.00
SALLIE MAE                      Unsecured      4,748.00            NA              NA            0.00        0.00
SALLIE MAE                      Unsecured      2,677.00            NA              NA            0.00        0.00
SALLIE MAE                      Unsecured      2,281.00            NA              NA            0.00        0.00
SALLIE MAE                      Unsecured      1,785.00            NA              NA            0.00        0.00
SILVERLEAF RESORTS INC          Unsecured      1,000.00         232.07          232.07          51.72        0.00
UNIVERSITY OF PHOENIX           Unsecured      1,776.00            NA              NA            0.00        0.00
US DEPT OF ED FEDLOAN           Unsecured      3,261.00       5,615.97        5,615.97      1,251.65         0.00
ZINGO CASH                      Unsecured      1,500.00       1,381.61        1,381.61        307.92         0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-03200         Doc 52      Filed 10/02/18 Entered 10/02/18 13:13:45                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $10,925.00         $10,925.00         $1,082.03
       All Other Secured                                    $672.28              $0.00             $0.00
 TOTAL SECURED:                                          $11,597.28         $10,925.00         $1,082.03

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $38,488.37          $8,578.01              $0.00


Disbursements:

         Expenses of Administration                             $4,614.96
         Disbursements to Creditors                            $20,585.04

TOTAL DISBURSEMENTS :                                                                      $25,200.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
